2.	Applicant’s election of the species which is the last-listed compound of Table 3 in the reply filed on October 21, 2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	The claim for priority set forth in the Application Data Sheet filed November 5, 2019 and at page 1, lines 8-12, of the specification is objected to because it recites an incorrect relationship between the instant application and parent application 15/752,909.  The instant application is a continuation-in-part rather than a division of the parent application ‘909 because of the presence of disclosure in the instant application which is new matter relative to the disclosure of the parent application ‘909.  The disclosure present in the instant application which is not present in the disclosure of the parent application ‘909 includes the disclosure of the specific targeting moieties recited at amended claim 1, page 3, lines 17-22.  The parent application ‘909 does not disclose, under the test of 35 U.S.C. 112(a), these specific targeting moieties.
Accordingly, the instant application is a continuation-in-part rather than a division of the parent application ‘909.  Correction is required.
	The examiner recognizes that because claim 1 as originally filed forms part of the application as originally filed, amended claim 1 is not subject to rejection under 35 U.S.C. 112(a) for lack of adequate written description of the subject matter identified above.  Compare MPEP 714.01(e).  Rather, the objection outlined above is directed to an improper priority claim.
4.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the The subject matter recited in claim 1 which is not disclosed in parent application 15/752,909 (see the identification of this subject matter in section 3 above) needs to be recited verbatim in the instant specification.
5.	The use of the terms SANDOSTATIN® and TAXOL® which is a trade name or a mark used in commerce, has been noted in this application.  See, e.g., Table 3 at pages 77-78.  The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the 2 does not appear to be an aspartic acid residue as is indicated in Table 3, first entry.  Note that the methylene group present in the side chain of an aspartic acid residue appears to be missing from the first molecular structure of claim 2.  With respect to the second through eighth molecular structures of claim 2, each of these molecular structures comprise a GABA linking moiety between TM and AA1, which GABA linking moiety does not appear in the second through eighth molecular structures of Table 3.
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As discussed in section 6 above, the first eight listed molecular structures of claim 2 are not identical to the first eight molecular structures listed in Table 3.  Accordingly, to the extent claim 2 both recites molecular formulas and refers to Table 3, it is unclear which molecular structures Inventor intends to claim.  To the extent that claim 2 refers to Table 3, claim 2 is indefinite because it is unclear what function the trademark “SANDOSTATIN®” serves in the claim.  By definition, a trademark identifies a source of goods rather than the goods themselves.  Accordingly, the trademark “SANDOSTATIN®” as used in 
9.	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    Independent claim 1 has been amended to require Ln2 to be a peptide bond (amide).  However, in dependent claim 2, molecular structures 1, 2, and 6-9, the bond corresponding to Ln2 is carbamate.  Further, molecular structure 1 of dependent claim 2 includes an amino acid at the position corresponding to AA2 which is not one of the amino acid residues recited in independent claim 1, lines 7-9.  Note that the amino acid at the position correspond to AA2 appears to lack the methylene group present in an Asp side chain.  Finally, molecular structures 2-8 of dependent claim 2 require the presence of a GABA linking moiety/spacer moiety, which is not embraced by the definition of L0 in independent claim 1.  Accordingly, dependent claim 2 recites molecular structures which are not embraced within the scope of independent claim, and claim 2 is therefore an improper dependent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
10.	The effective filing date of instant claim 1 is deemed to be November 5, 2019, the filing date of the instant application.  Instant claim 1 is deemed not to be entitled under 35 U.S.C. 120 
	Because of the presence of subject matter in claim 2 which is not described under the test of 35 U.S.C. 112(a) by the instant application as originally filed (see the discussion of this subject matter in section 6 above), claim 2 is no longer deemed to be entitled under 35 U.S.C. 120 and 35 U.S.C. 363 to the benefit of the filing dates of parent applications 15/752,909 and PCT/IL2016/051127.
11.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the World Patent Application 2017/068577.  The World Patent Application ‘577 teaches molecular structures at Table 3, pages 77-78, which clearly anticipate the instant claim 1.  Further, entries 9 and 10 of Table 3 of the WO Patent Application ‘577 clearly anticipate instant claim 2.
	The World Patent Application ‘577 was published more than one year prior to the effective filing date of instant claims 1 and 2, and is therefore available as prior art against instant claims 1 and 2 under 35 U.S.C. 102(a)(1).  See especially MPEP 2152.01.
12.	Applicant's arguments filed April 5, 2021 have been fully considered but they are not persuasive.
	The objection to the priority claim is maintained, due to the continued recitation in amended claim 1 of targeting moieties which are not disclosed in parent application 15/752,909.  While minor changes to the scope of these targeting moieties were made in the amendment filed April 5, 2021, the amendments do not fully address the examiner’s argument that the targeting moieties are not disclosed in the parent application.  Applicant did not indicate in the Remarks 
	Applicant did not respond to the objection set forth in section 5 concerning the use of certain trademarks in the specification.
	Because instant claims 1 and 2 are still not deemed to be entitled under 35 U.S.C. 120 and 35 U.S.C. 363 to the benefit of the filing dates parent applications 15/752,909 and PCT/IL2016/051127 (see section 10 above), the World Patent Application 2017/068577 remains available as prior art under 35 U.S.C. 102(a)(1) against these claims.  Further amendment of the claims so that they are limited to the subject matter disclosed in parent application 15/752,909 would overcome this prior art rejection.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
May 5, 2021